Exhibit 10.3
Amendment to Employment Agreement between
Bruce Smith and Newpark Resources, Inc.
This is an Amendment to the Employment Agreement entered into between Bruce
Smith (“Executive”) and Newpark Resources, Inc. (“Company”) effective April 20,
2007 (“Employment Agreement”).
Due to the current economic situation, Executive and the Company mutually agree
that Executive’s current annualized Base Salary of Three Hundred Thirty-Seven
Thousand Fifty Dollars and No Cents ($337,050.00) set forth in Section 1.2(a) of
Executive’s Employment Agreement, as increased by the Company, will be reduced
by ten percent (10%) to Three Hundred and Three Thousand Three Hundred
Forty-Five Dollars and No Cents ($303,345.00). This 10% reduction to Executive’s
annualized Base Salary will take effect on May 1, 2009, and will continue in
effect through December 31, 2009. Beginning on January 1, 2010, Executive’s
annualized Base Salary will be Three Hundred Thirty-Seven Thousand Fifty Dollars
and No Cents ($337,050.00).
Executive’s Base Salary for purposes of calculating payments under the 2003
Executive Incentive Compensation Plan (“EICP”) as described in Section 1.2(c) of
the Employment Agreement will likewise be adjusted for the period May 1, 2009
through December 31, 2009 to reflect this 10% reduction in Executive’s
annualized Base Salary.
Executive and the Company agree that this 10% reduction in Executive’s
annualized Base Salary and the corresponding adjustment to Executive’s incentive
compensation under the EICP are being made with the full knowledge and consent
of Executive. Executive and the Company further agree that this 10% reduction in
Executive’s annualized Base Salary and the corresponding adjustment to
Executive’s incentive compensation under the EICP do not constitute “Good
Reason” for termination by Executive, as defined in Section 2.3 and 3.10(b) of
the Employment Agreement, or a termination by the Company.
Executive and the Company agree that if Executive’s employment is terminated
between May 1, 2009 and December 31, 2009 pursuant to Section 2.3 of Executive’s
Employment Agreement, Executive’s “lump sum payment” provided for in
Section 2.3(i)(A) or 2.3(i)(B) will be calculated based upon Executive’s
$337,050.00 annualized Base Salary and not on Executive’s “current annual Base
Salary” of $303,345.00.
Executive and the Company agree that if Executive’s employment is terminated
between May 1, 2009 and December 31, 2009 pursuant to Section 2.2 of Executive’s
Change in Control Agreement with the Company dated January 7, 2008 as a result
of a Change in Control (as defined in Executive’s Change in Control Agreement)
or a Potential Change in Control (as defined in Executive’s Change in Control
Agreement), Executive’s Termination Benefit provided for in Section 3.3 and
Annex A of the Change in Control Agreement will be calculated based upon
Executive’s $337,050.00 annualized Base Salary and not on Executive’s base
salary at the time of termination of $303,345.00.
All other terms and provisions in the Employment Agreement and the Change in
Control Agreement remain unchanged and in full force and effect.

 



--------------------------------------------------------------------------------



 



Amendment to Employment Agreement between
Bruce Smith and Newpark Resources, Inc.
AGREED and ACCEPTED on this 22nd day of April, 2009.

          /s/ Bruce Smith     Bruce Smith (Executive)   

              /s/ Paul L. Howes     Paul L. Howes    President & Chief Executive
Newpark Resources, Inc.     

 